Citation Nr: 9916085	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
schizophrenic reaction, chronic, undifferentiated type.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1956.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions in response to the 
veteran's reopened claim for entitlement to an increased 
(compensable) evaluation for schizophrenia filed in September 
1997. 


FINDINGS OF FACT

1.  The record indicates that in addition to service-
connected schizophrenia the veteran appears to have 
coexisting psychiatric disabilities for which service 
connection has not been established including possible 
organicity that requires additional neurologic and 
psychiatric examinations in order to confirm present 
diagnoses and to distinguish symptomatology.

2.  The veteran failed to report for scheduled VA neurologic 
and psychiatric examinations in February 1999 without good 
cause and recently expressed an unwillingness to undergo 
further special examinations in order to resolve his claim 
for an increased (compensable) evaluation for schizophrenia.  

3.  A noncompensable evaluation has been in effect 
uninterrupted for schizophrenia for many years.

4.  The veteran's service-connected schizophrenia is not 
shown clinically to be manifested by other than a mental 
condition that has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

5.  The record is without verified symptomatology solely due 
to service-connected schizophrenia that is manifested by at 
least occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication. 


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
evaluation for schizophrenic reaction, chronic, 
undifferentiated type are not met.  38 U.S.C.A. §§ 1155, 
5107, (West 1991);  38 C.F.R. §§ 3.102, 3.321(b)(1), 3.655, 
4.7, 4.14, 4.126, 4.130, Diagnostic Code 9440 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An historical review of the record shows that based upon the 
veteran's service medical records and a report of a 
postservice VA psychiatric examination in August 1956, the RO 
by original rating decision of September 1956, granted 
service-connection for chronic undifferentiated schizophrenic 
reaction evaluated as 10 percent disabling from April 27, 
1956 to April 26, 1957 with reduction to a noncompensable 
evaluation effective April 27, 1957 due to complete remission 
as noted on VA psychiatric examination in August 1956.  The 
noncompensable evaluation has remained in effect to the 
present.

On a report of a VA psychiatric examination in August 1956 
the veteran stated that from July 1956 to the present he had 
worked refueling airplanes.  He noted having many friends.  
He socialized.  He liked to be with people.  Crowds and noise 
did not upset him.  He had no complaints with respect to 
nervousness.  A neurologic evaluation at that time was 
negative.

On mental status examination the veteran was described as 
neat in appearance, friendly, quiet and cooperative.  He was 
not mixed-up in his mind and could think clearly.  He was not 
resentful or hostile during the examination.  No tremor of 
the extended fingers was noted.  No disturbance in thought 
process was noted.  Stream of speech was spontaneous, 
relevant and coherent.  Affect was neither increased or 
decreased.  Memory for recent and remote events was good.  
Orientation in all spheres was good.  He denied ideas of 
reference.  He denied voices and visions.  He denied feelings 
of depression.  He denied any suicidal or homicidal attempts.  
He had no fears.  He had no feelings of insecurity or guilt.  
Judgment was good.  He had insight into his condition.  There 
were no signs of psychosis.  Diagnosis was schizophrenic 
reaction, chronic undifferentiated type, in complete 
remission.

In September 1997 the veteran filed a reopen claim of 
entitlement to an increased (compensable) evaluation for 
service-connected schizophrenic reaction, chronic 
undifferentiated type.

On a report of a VA psychiatric examination in October 1997 
it was noted that the veteran was being evaluated for an 
increased rating for service-connected chronic 
undifferentiated schizophrenia.  It was noted as history that 
he served on active duty from 1953 to 1956.  He said that 
prior to being discharged he was hospitalized over 90 days.  
He did not remember exactly why, but he was told he was 
acting bizarre.  He did not know the diagnosis he carried but 
saw his paper that said schizophrenia and elected to take 
severance pay.  He never heard again from VA.  It was noted 
that he was married and had four children.  

The veteran worked as a cargo agent for Trans World Airlines 
(TWA) for fifteen years and then worked as part of a 
custodial and ground crew for seventeen and one half years.  
He stopped working seven years earlier.  In 1960, after a big 
argument with his wife he was committed to a state hospital.  
He noted staying there for about two months.  He remembered 
being angry and mean towards his wife.  While hospitalized he 
never took psychotropic medication.  According to his wife 
who was present their full thirty nine years of marriage had 
been in turmoil.  

It seemed that every two months there was a big upset.  The 
veteran would go into rage and get very mean and angry.  The 
veteran's wife noted she never saw him exhibit psychotic 
behavior like delusions or hallucinations in the past in her 
husband.  

The veteran readily admitted the allegations made by his wife 
that he got mean and went into rage from slight provocation.  
His wife left him several times because of his anger.  
According to her the outbursts were becoming more and more 
frequent and longer lasting in recent years.  The most recent 
episode was in March 1997 in which the veteran destroyed many 
objects, threw away things, some of them brand new.  He also 
kicked her and she left him for about three weeks which was 
the longest time.  He claimed having depressive bouts but 
mostly worried about finances.  He slept twelve hours a day.  
No suicidal ideation was noted nor history of mood swings.  

On mental status evaluation the veteran was described as a 
sixty-five year old individual who appeared neat and clean in 
appearance.  He was open and participated well in the 
interview.  He could not give an explanation for some of his 
behavior except that he felt mean and angry towards his wife.  
The presence of psychotic material was explored in detail.  
He denied hearing voices or having paranoid ideas or 
delusions.  Most of his responses were coherent and relevant.  
His affect was good.  He showed some tension but no signs of 
depression.  He showed no memory impairment.  He was alert 
and oriented.  

The examiner noted that on the basis of the psychiatric 
examination he saw no signs of a schizophrenic process.  The 
veteran had been able to hold down two jobs, one for fifteen 
years and another one for seventeen and one half years 
without getting into serious problems.  He denied having had 
any delusions or hallucinations.  The examiner noted that the 
veteran did not have the affect or appearance of a 
schizophrenic person.  The veteran was considered competent 
to handle his funds.  Diagnosis was explosive personality 
disorder, severe.  Global Assessment of Functioning (GAF) was 
reported as 65.  

VA outpatient mental health clinical records on file date 
between 1997 and 1998. They essentially reflect treatment 
primarily for anger management.  A report of psychological 
testing dated in March 1998 noted that the veteran would be 
difficult to treat as he was not interested in being on any 
medication and did not want to see his doctors.  He did not 
want to hear anything that was wrong.  He had a tendency to 
minimize any medical/emotional problems and presented himself 
in a positive light.  Testing materials were orally presented 
as the veteran's reading level was below average.  

The veteran was noted to have put in good effort but dealt 
with his anxiety by excessive rationalization and tangential 
explanation.  Some preservation was noted on the less 
structured task of the "RISB" and there was some 
impulsivity and attempt to control the testing procedure at 
times of increased anxiety.  It was noted that the flavor of 
interaction was reminiscent of organicity.  It was noted that 
the Shipley test was rendered invalid due to the veteran's 
extremely poor vocabulary and poor showing of 
conceptual/abstraction ability.  The Wechsler Memory Scale 
resulted in low average range overall on the memory quotient.  
His performance was "spotty" showing relative strength on 
the digits forward subtest and relative weakness included 
auditory memory and visual reproduction, digits backward 
(also using visual cortex) and associate learning of the more 
difficult material.  He did well on associate learning easier 
material.  

On psychological testing in March 1998 the veteran was noted 
to have scored within normal limits (negative) on the Beck 
Anxiety Test Scale and in the moderate range of depression on 
the Beck Scale, endorsing such items as, "lost ability to 
become irritated, blames self for faults all the time (these 
two endorsed items contradicted what the veteran claimed in 
clinical interview), wakes-up early and finds it hard to get 
back to sleep, very worried about physical problems, less 
interest in sex, does not enjoy things as much, worried about 
appearing old or unattractive, needs extra effort to start 
things and tires easily.

It was noted that the valid 2-1 Minnesota Multiphasic 
Personality Inventory (MMPI) profile code was suggestive of 
one that tended to react to stress, including responsibility 
with physical symptoms and resist attempts to explain 
symptoms in terms of emotional or psychological factors.  
Reports of dysphoria, brooding and loss of initiative were 
common descriptions as a high-strung individual who tends to 
worry about many things with accompanying restlessness and 
irritability that were characteristic.  It was noted that the 
veteran's profile code tended to be introverted and shy in 
social situations and become withdrawn and seclusive.  

It was record that the veteran may harbor many doubts about 
his own abilities and show vacillation and indecision about 
even minor everyday matters.  He may even be hypersensitive 
concerning what other people think of him and be somewhat 
suspicious and untrusting in interpersonal relations.  There 
was a tendency to be passive-dependent in relationships and 
harbor hostility toward people who are perceived as not 
offering enough attention and support.  It was noted that 
excessive alcohol may be a problem although denied by the 
veteran and his wife.  

It was noted that the veteran may be able to tolerate high 
levels of discomfort before becoming motivated to change.  
The utilization of repression and somatization was excessive 
accompanying a lack of insight and understanding.  In 
addition the passive-dependent life style may make it 
difficult for him to accept responsibility for his own 
behavior.  This chronic adjustment utilizing repression, 
denial, somatization and a passive-dependent orientation made 
any psychological intervention extremely difficult.  It was 
noted that functional physical complaints may result from 
periods of prolonged emotional stress.

On the March 1998 psychological testing it was noted that the 
"TAT" revealed themes of optimism and hope as well as 
success through cooperation and collaboration.  It was not 
suggestive of serious psychopathology.  Strengths and 
interests included traveling, playing bingo, bowling, 
swimming with wife and working on cars.  It was noted that 
the testing was consistent with intermittent explosive 
disorder by history which may include paranoid traits.  

It was specifically noted that there was no evidence of a 
psychotic process.  These signs and symptoms may be 
exacerbated by a deterioration in cognitive functioning and 
organicity needs to be ruled out.  It was noted that he 
currently had left leg numbness following left leg paralysis 
(questionable left sided weakness) following "episode" in 
1993.  It was recommended that he undergo neurology 
consultation to rule out organic process.

In a statement dated in April 1998 a VA clinical psychologist 
noted that the veteran was presently being treated on an 
outpatient basis through the VA mental health clinic in a 
weekly anger management group therapy and for individual 
psychotherapy on a monthly basis since the latter part of 
1997.  It was noted that the most "visible" symptoms 
presented by the veteran involve his poor communication 
skills, long history of explosive anger outbursts and total 
lack of insight regarding his symptomatology especially in 
regard to why he displaces so much of his anger upon his 
wife.  It was noted that it was easy to see why the VA 
psychiatric examiner in October 1997 diagnosed severe 
explosive personality disorder with a GAF of 65.  

Furthermore it was noted that the VA psychiatric examiner 
failed to account for the veteran's hospitalization and 
subsequent diagnosis of schizophrenia while in the Army in 
1956.  It was noted that obviously, an explosive personality 
disorder could not have appeared as schizophrenia.  It was 
noted that after all, schizophrenia is a thought disorder 
while explosive personality is an affective disorder.  It was 
noted that while although someone can conceivably have both, 
even a very naïve, untrained person would not confuse one for 
the other.  He noted that therefore it was reasonable to 
assume the veteran was showing schizophrenic symptomatology 
at the time of his hospitalization in 1956.  

It was noted that after several therapy sessions with the 
veteran and his wife and after reviewing the record and tests 
results it was the psychologist's opinion that the veteran 
still suffered from schizophrenia but his symptoms most 
closely matched a residual type or paranoid type of 
schizophrenia rather than an undifferentiated type.  He also 
felt the veteran's symptoms supported an additional diagnosis 
of explosive personality disorder, severe.  

In summary it was noted by the psychologist that after 
reviewing the veteran's lifetime symptomatology, work history 
and mental health history it was his opinion the veteran 
still suffered from chronic schizophrenia along with an 
explosive personality.  He noted that the veteran's 
underlying schizophrenia left him permanently unemployable 
and unable to sustain gainful employment.  

In September 1998 the veteran and his wife attended a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  The veteran noted that he was 
receiving ongoing psychiatric treatment for symptoms 
associated with service-connected schizophrenia including 
anger.

In a report of an authorized VA psychiatric examination in 
November 1998 the examiner noted reviewing the veteran's 
claims file.  It was noted as pertinent medical history that 
it had been suggested by a psychologist that the veteran 
undergo a neurology consultation secondary to a questionable 
cerebral vascular accident (CVA) in 1994 and also to receive 
additional pertinent testing because an interview was 
reminiscent of organicity.  It was noted that the veteran had 
never followed-up with either suggested evaluation because he 
was not interested in medical intervention.

It was noted that the veteran had worked as a ramp serviceman 
for TWA for fifteen years following separation from active 
duty.  Following that he worked for seventeen years in a 
school district as a custodian and in gardening.  The veteran 
was described as vague in his work record on questioning.  
His wife said the veteran would not take any promotions at 
TWA because he was concerned that his diagnosis of 
schizophrenia would be uncovered.  He was eventually fired 
from the job for stealing an extension cord which his wife 
described as a "setup."  Reportedly when he worked for the 
school district he constantly had bad write-ups for job 
performance.  He had been retired for the last eight years.  
He had been married for forty years and the marriage had been 
often in turmoil.  It was noted that he had been brought up 
on charges of spouse abuse.


The veteran noted he never had hallucinations but did have 
paranoia for many years.  His wife said it mainly revolved 
around him because he was convinced his superiors at work 
were trying to fire him.  He had a life long history of being 
socially withdrawn and apathetic.  However, he described his 
mood as generally happy and having never suffered suicidal 
ideation.  He denied the history of paranoia despite what his 
wife said.  His wife did say that he had not exhibited 
paranoid tendencies over the last few years.  Her main 
concern was his unpredictable violent outbursts where he had 
physically harmed her.  The veteran was noted to have 
consistently refused to take medications for this despite 
recommendations by doctors and support of theses doctors and 
his wife.  The examiner noted that as described the veteran 
exhibited disorganized speech and behavior during his 
admission in 1956.

On mental status examination the veteran was described as 
alert and oriented to person, time, place and situation.  His 
eye contact was good and his kinetics were considered 
somewhat slow.  He was generally friendly and cooperative 
with the interview.  His speech was normal in rate and tone 
but his thought processes were quite disjointed and 
tangential.  On several occasions he would windup talking 
about two or three unrelated (to the examiner) topics in 
answer to a single question. Special note was made of the 
fact that almost all of his comments seemed to focus back 
again on a girl he knew in 1956 which sparked his original 
psychiatric hospitalization.  

The veteran's mood was generally euthymic with an appropriate 
and full ranged affect.  There was no suicidal ideation, 
homicidal ideation, hallucinations, delusions, or paranoia.  
His thought processes were tangential.  There was no thought 
blocking although his associations were loose.  He remembered 
three out of three objects on immediate recall and two out of 
three objects after five minutes.  He performed one serial 
sevens subtraction then stated "I just can't do it."  
Insight and judgment were considered poor.  

The psychiatrist noted that overall he concurred with the 
psychologist's report of March 1998 that the findings were 
reminiscent of  organicity.  Diagnosis was schizophrenia, 
residual type and rule out CVA and history of alcohol abuse 
and dependence.  Current GAF was 45.

The psychiatrist's comments noted that based upon his 
interview of the veteran and his wife, the mental status 
examination and review of the veteran's medical records, he 
believed the diagnosis of schizophrenia better characterized 
the veteran's illness rather than intermittent explosive 
disorder or cluster A personality trait/disorder.  The 
examiner also concurred with the psychologist's 
recommendation that a neurology consultation and 
neuropsychiatric evaluation should be performed to clarify 
possible organicity.  However, it was noted that the veteran 
had not expressed an interest in getting these evaluations.

In a statement dated in January 1999 the veteran noted that 
he was agreeable and available for additional testing for the 
purpose of resolving his claim of entitlement to an increased 
(compensable) evaluation for service-connected schizophrenia.  

In a statement dated in February 1999 the veteran withdrew 
his consent to undergo additional neurological and 
psychological testing.  He noted that the approval or 
disapproval of his claim must be made based upon the evidence 
of record.  He noted that his counseling sessions had been 
very beneficial and that was all the treatment that he wanted 
and needed.  

There is indication of record noting that the veteran failed 
to report for VA neurologic and psychiatric examinations in 
February 1999.

Subsequent attempts by the RO in February and March 1999 to 
inform the veteran of the necessity to report for additional 
pertinent examinations were unsuccessful.  The veteran 
requested that his claim be processed based upon the evidence 
of record.  


Criteria 

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155; (West 1991). The average 
impairment is set forth in the VA Schedule for Rating 
Disabilities, 
38 C.F.R. Part 4 (1998), which includes diagnostic codes 
which represent particular disabilities.  The pertinent 
diagnostic codes and provisions will be discussed below. The 
rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries.  
Generally, the degree of disability specified is adequate to 
compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (1998).  

The provisions of 38 C.F.R. § 4.14 preclude the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation.

Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (1998).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including schizophrenia, as codified at 38 
C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996).  The new criteria for evaluating service-connected 
psychiatric disabilities is codified at newly designated 38 
C.F.R. § 4.130. 61 Fed. Reg. 52,700-1.  

Prior to November 7, 1996 the veteran's service-connected 
psychosis was evaluated under Diagnostic Code 9204 for 
undifferentiated schizophrenia evaluated as noncompensable 
based upon psychosis in full remission.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.

With respect to changes in rating criteria for disabilities, 
the United States Court of Appeals for Veterans Claims 
(Court) noted in Rhodan v. West, 12 Vet. App. 55 (1998) 
pertaining to changes in the rating schedule for mental 
disorders in November 1996 that it is well settled that the 
rule making procedures of the Administrative Procedure Act 
(APA), 5 U.S.C. §§ 552, 553, govern the VA regulatory 
process.  See 38 U.S.C. § 501(c), (d). Sections 553(d) and 
552(a)(1)(D) of title 5 mandate, absent some specific 
exceptions listed at section 553(d)(1)-(3), that the 
effective date of a regulation must be 30 days after the date 
of publication of the adopted regulation in the Federal 
Register.  Until the statutory 30 days have passed, the 
regulation is not lawfully effective.  

Thus, prior to November 7, 1996, the revised regulations at 
issue here were not lawfully effective.  Further, the Court 
observed that the revised regulations do not allow for their 
retroactive application prior to November 7, 1996.  When the 
Secretary adopted the revised mental disorder rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of November 7, 1996.  


Because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.

Therefore, since the veteran first filed his reopened claim 
for entitlement to an increased compensable evaluation for 
schizophrenia in September 1997, the Board shall evaluate the 
veteran's increased (compensable) rating claim only under the 
new criteria for evaluating schizophrenia.

In addition, certain other regulatory changes have been made 
in guidelines provided for assessing social versus 
occupational disability, to include new diagnostic 
nomenclature.

The general rating formula for mental disorders under the new 
rating criteria are as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9440 (1998)

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  



A noncompensable evaluation requires that a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  38 C.F.R. § 
4.130 including Diagnostic Code 9440 (1998)

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.7 
(1998).


Analysis

The veteran's claim for an increased (compensable) rating for 
schizophrenia is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's 
schizophrenia have been properly developed.  No further 
assistance to the veteran is required on that issue to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
While at one point the veteran expressed a willingness to 
undergo additional special examinations in order to resolve 
his present claim, he subsequently withdrew such statement 
and noted he would not undergo any additional special tests.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655 (1998).

Here, good cause is not demonstrated.  The veteran has not 
attempted to reschedule his examinations or to provide 
additional medical evidence.  Rather, the veteran essentially 
expressed an unwillingness to undergo further recommended 
neurologic and psychiatric testing in order to resolve his 
present claim of entitlement to an increased (compensable) 
evaluation for schizophrenia.  He is shown to be competent.  
The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim is not a 
"one-way street," wherein the entire burden of such 
development is placed on VA.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  



In a case such as this, where additional development is 
required to establish the entitlement to increased benefits, 
the veteran may not passively sit by under circumstances 
where his cooperation is essential in obtaining the putative 
evidence.  The veteran requests that the Board review his 
case based upon the evidence of record.

The Board notes that the evidence of record shows that since 
April 27, 1957, a noncompensable evaluation has remained in 
effect uninterrupted for chronic undifferentiated 
schizophrenic reaction in complete remission evaluated as 
noncompensable.  When the veteran reopened his claim for an 
increased (compensable) evaluation for schizophrenia in 
September 1997, a VA psychiatric examination solely revealed 
the presence of symptoms attributed to a coexisting explosive 
personality disorder characterized as severe for which 
service connection has not been established.  

Moreover the psychiatrist stated that on the basis of the 
psychiatric examination he saw no signs of a schizophrenic 
process.  The veteran had been able to hold down two jobs, 
one for fifteen years and another one for seventeen and one 
half years without having serious problems.  He denied having 
had any delusions or hallucinations.  The examiner noted that 
the veteran did not have the affect or appearance of a 
schizophrenic person.  The veteran was considered competent 
to handle his funds.

Significantly the Board notes that a comprehensive battery of 
psychological tests in March 1998 specifically revealed no 
evidence of a psychotic process or findings suggestive of 
serious psychopathology.  The veteran was shown as not being 
interested in being on any medication.  Testing was 
consistent with intermittent explosive disorder and 
organicity for which service connection has not been 
established.  It was recommended that the veteran undergo a 
neurology consultation to rule out organic process.  

The April 1998 statement from a VA psychologist is in 
contrast to the evidentiary record in that it shows it was 
the opinion of the psychologist that despite other diagnoses 
in the record, it was the veteran's underlying schizophrenia 
that accounted for his symptomatology and rendered him 
unemployable.  However, 
The  November 1998 VA psychiatric examination report shows 
the psychiatrist concurred with the psychologist's report of 
March 1998 that the findings were reminiscent of organicity.  

The Board points out that symptoms associated with nonservice 
connected disability may not be considered when determining 
entitlement to an increased (compensable) evaluation for 
service-connected schizophrenia.  Clearly, the record 
indicates that in addition to service-connected schizophrenia 
the veteran appears to have coexisting psychiatric 
disabilities for which service connection has not been 
established including possible organicity that requires 
additional neurologic and psychiatric examinations in order 
to confirm any present diagnoses and to distinguish 
symptomatology.  The veteran failed to report for scheduled 
VA neurologic and psychiatric examinations in February 1999 
without good cause and recently expressed an unwillingness to 
undergo further examinations in order to resolve his claim 
for an increased (compensable) evaluation for schizophrenia.  

Had he reported for further examination there would have been 
opportunity to resolve the contradictions in the record as to 
whether schizophrenia remains in remission.  The record is 
without verified symptomatology solely due to service-
connected schizophrenia manifested by at least occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warranting a compensable 
evaluation.  

Rather, without the additional recommended special neurologic 
and psychiatric examinations the veteran's service-connected 
schizophrenia is not shown clinically to be manifested by 
other than a mental condition that has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  


The Board has considered the psychologist's statement in 
April 1998 that the veteran's underlying schizophrenia left 
him permanently unemployable and unable to sustain gainful 
employment; however, without additional special neurologic 
and psychiatric examinations such statement may not be 
verified nor is it supported by the bulk of the medical 
evidence to the contrary.  

Neither does the evidence show that the disability more 
closely approximates the criteria for a compensable 
evaluation, see 38 C.F.R. § 4.7, or is so exceptional or 
unusual as to render the application of the regular rating 
standards impractical. 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran has been retired for several years.  His 
schizophrenia for the most part has been reported to be in 
remission.  As such, it is not shown to markedly interfere 
with any present or potential employment.  

The veteran has not been frequently hospitalized for 
schizophrenia.  Schizophrenia can be evaluated with 
application of the regular schedular standards.  No basis has 
been presented upon which to predicate a referral of his case 
to the Director of the VA Compensation and Pension Service 
for consideration of an increased (compensable) evaluation on 
an extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
(compensable) evaluation for his service connected 
schizophrenic reaction, chronic, undifferentiated type.



ORDER

Entitlement to an increased (compensable) evaluation for 
schizophrenic reaction, chronic, undifferentiated type is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

